DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on November 18th, 2020.
Claims 1-10 are canceled.
Claims 11-20 are currently pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019, 02/08/2021 and 03/25/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 15 is objected to because of the following informalities:
In claim 12, line 2, “microlens array” should read “micro lens array”
In claim 13, line 3 “illuminatable” should read “illuminable”
Appropriate correction is required.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cramblitt
(US Pub. No. 20090201486).

As per claim 11, Cramblitt discloses A transmitting optical system for a LIDAR system for illuminating a field of view with light, comprising: a linear light source configured to generate and output primary light in linear form; and (Cramblitt, see at least Fig. 1 in which shows a system in which a field of view is illuminated with a linear light source.)
a deflecting optical system that includes a lens assemblage in an intermediate image plane of the deflecting optical system configured to output received primary light into the field of view, and a deflecting mirror which is pivotable one-dimensionally around an axis, and is configured to receive primary light from the linear light source and to direct the primary light onto the lens assemblage and optically image the linear light source onto the lens assemblage in such a way that the image of the linear light source sweeps over at least a part of the lens assemblage upon a pivoting motion of the deflecting mirror. (Cramblitt, see at least Fig. 1 in which shows a system in which a field of view is illuminated with a linear light source. Also see at least Fig. 3 in which shows element 314 which is a deflective optical system, and which shows a lens arrangement 312 and 315. The deflective optical system receives the primary light and directs the light onto a lens. The image of the light is also seen in element 302 and 304.)

As per claim 12, Cramblitt discloses The transmitting optical system as recited in claim 11, wherein the lens assemblage includes: (a) a segmented lens assemblage, or a lens array, or a lens matrix, or a microlens array, or a rod lens array having a plurality of rod lenses having parallel rod axes and having rod axes oriented parallel to a pivot axis of the pivoting mirror, and/or (b) a diffractive optical element (DOE), and/or (c) a hologram. (Cramblitt, see at least Fig. 8 and [0075] “Fig. 8 is an illustration of lens arrays in a streak generator in accordance with an advantageous embodiment. Streak generator 708 contains focusing lenticular array 822 and collimating lenticular array 824. Focusing lenticular array 822contains lenses used to focus the light onto an object, such as sensor 712. Collimating lenticular array 824 contains lenses used to generate collimated light. Collimated light is light in which rays are parallel, resulting in a planar wave front.”)

As per claim 13, Cramblitt discloses The transmitting optical system as recited in claim 11, wherein the linear light source includes: (a) a laser, or an edge emitting laser, or a surface emitting laser, or a VCSEL, or a VeCSEL, or a gas laser, or a solid-state laser, and/or (b) an assemblage having an illuminatable or illuminated gap. (Cramblitt, see at least Fig. 3, Fig. 4, and Fig. 5 in which includes laser 302).

As per claim 14, Cramblitt discloses The transmitting optical system as recited in claim 11, in which the deflecting mirror is configured (a) to perform a pivoting motion or a rotary motion around a fixed rotation axis continuously and/or in the form of a rotary oscillation, (b) with a prismatic mirror or a polyhedral mirror having a polygonal cross-sectional area or base outline, (c) with a planar, and/or convex, and/or concave mirror surface, (d) with a micromirror, (e) on a silicon basis, and (f) to be operated statically and/or resonantly. (Cramblitt, see at least Fig. 3, in which mirror 320 can be rotated about the axis 322 in the direction of the arrows shown in 324.)

As per claim 15, Cramblitt discloses The transmitting optical system as recited in claim 11, further comprising: an intermediate-image optical system that is configured: (a) to image the linear light source onto the lens assemblage, and/or (b) as an optical system between the deflecting mirror and the linear light source, and/or (c) as an optical system between the linear light source and the deflecting mirror, and/or (d) as a beam-shaping optical system for generating a linear illumination on the lens assemblage in the form of a laser line, and/or (e) as a telecentric and/or F-Theta optical system for generating a flat image field in the intermediate image plane. (Cramblitt, see at least Fig. 3, in which mirror 320 can be rotated about the axis 322 in the direction of the arrows shown in 324.)

As per claim 16, Cramblitt discloses An optical assemblage for a LIDAR system for optical detection of a field of view for a working apparatus and/or for a vehicle, the optical assemblage comprising: a transmitting optical system configured to illuminate the field of view with primary light, the transmitting optical system including a linear light source configured to generate and output primary light in linear form, and a deflecting optical system that includes a lens assemblage in an intermediate image plane of the deflecting optical system configured to output received primary light into the field of view, and a deflecting optical system that includes a lens assemblage in an intermediate image plane of the deflecting optical system configured to output received primary light into the field of view, and a deflecting mirror which is pivotable one-dimensionally around an axis, and is configured to receive primary light from the linear light source and to direct the primary light onto the lens assemblage and optically image the linear light source onto the lens assemblage in such a way that the image of the linear light source sweeps over at least a part of the lens assemblage upon a pivoting motion of the deflecting mirror; and a receiving optical system configured to receive secondary light from the field of view. (Cramblitt, see at least Fig. 3, in which element 315 can receive beam 316 and transmit it which is seen with beam 318. See also Fig. 7 where it illustrates the process of which light is received and illuminated across. Light segment 700 is detected by the receiver aperture 702 and can be seen in 314 within Fig. 3.) 

As per claim 17, Cramblitt discloses The optical assemblage as recited in claim 16, wherein the transmitting optical system and the receiving optical system are embodied: (i) with beam paths that are at least partly or locally coaxial with one another; and (ii) with a beam splitter or without a beam splitter, having a detector assemblage of the receiving optical system in an immediate vicinity of the linear light source and/or alongside the linear light source. (Cramblitt, see Fig. 4 and Fig. 5 in which a beam splitter may or may not be used. Fig. 5 shows element 508 which is a polarization beam splitter.)

As per claim 18, Cramblitt discloses The optical assemblage as recited in claim 16, wherein the transmitting optical system and the receiving optical system are embodied with mutually biaxial beam paths. (Cramblitt, see at least Fig. 3, in which beams 316 and 318 are going in biaxial paths.)

As per claim 19, Cramblitt discloses A LIDAR system for optical detection of a field of view for a working apparatus and/or for a vehicle, the LIDAR system comprising: an optical assemblage for a LIDAR system for optical detection of a field of view for a working apparatus and/or for a vehicle, the optical assemblage including (a) a transmitting optical system configured to illuminate the field of view with primary light, the transmitting optical system including a linear light source configured to generate and output primary light in linear form, and a deflecting optical system that includes a lens assemblage in an intermediate image plane of the deflecting optical system configured to output received primary light into the field of view, and a deflecting optical system that includes a lens assemblage in an intermediate image plane of the deflecting optical system configured to output received primary light into the field of view, and a deflecting mirror which is pivotable one-dimensionally around an axis, and is configured to receive primary light from the linear light source and to direct the primary light onto the lens assemblage and optically image the linear light source onto the lens assemblage in such a way that the image of the linear light source sweeps over at least a part of the lens assemblage upon a pivoting motion of the deflecting mirror, and (b) a receiving optical system configured to receive secondary light from the field of view. (Cramblitt, see at least Fig. 1 in which an optical system shines light onto the field of view and has a deflecting optical system. The figure shows a laser detection and ranging system, which is a lidar system.)

As per claim 20, Cramblitt discloses A vehicle having a LIDAR system for optical detection of a field of view, the LIDAR system comprising: an optical assemblage for a LIDAR system for optical detection of a field of view for a working apparatus and/or for a vehicle, the optical assemblage including (a) a transmitting optical system configured to illuminate the field of view with primary light, the transmitting optical system including a linear light source configured to generate and output primary light in linear form, and a deflecting optical system that includes a lens assemblage in an intermediate image plane of the deflecting optical system configured to output received primary light into the field of view, and a deflecting mirror which is pivotable one-dimensionally around an axis, and is configured to receive primary light from the linear light source and to direct the primary light onto the lens assemblage and optically image the linear light source onto the lens assemblage in such a way that the image of the linear light source sweeps over at least a part of the lens assemblage upon a pivoting motion of the deflecting mirror, and (b) a receiving optical system configured to receive secondary light from the field of view. (Cramblitt, see at least Fig. 1 in which an optical system shines light onto the field of view and has a deflecting optical system. The figure shows a laser detection and ranging system, which is a lidar system.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562. The
examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the
examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached
on 571-270-7016. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300. Information regarding the status of an application may
be obtained from the Patent Application Information Retrieval (PAIR) system. Status
information for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at
866-217-9197 (toll-free).

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661